PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/295,628
Filing Date: 7 Mar 2019
Appellant(s): Lepi et al.



__________________
Steven J. Sinclair Jr. (Reg. No. 62,197)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant assertion that: “Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance asks whether the claim is within the four statutory categories: process, machine, manufacture or composition of matter. See 2019 Revised Patent Subject Matter Eligibility Guidance, page 14. Independent claims 1 and 10 are directed to a method performed by a control system, and independent claim 18 is directed to non-transitory computer readable medium including instructions for estimating nominal stresses and controlling a control system. Accordingly, independent claims 1, 10, and 18, as well as the claims depending therefrom, are within the statutory categories” is acknowledged by the Examiner. 
However, Regarding Appellant’s assertions with reference to step 2A that: “Independent claims 1, 10, and 18 do not recite any of the judicial exceptions under Step 2A, Prong 1 of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance.”, and that: “On pages 5-6 of the Final Office Action, the Examiner alleged that the Appellant’s claims are directed to the categories of mathematical calculations/algorithms that can be performed in the mind. However, as explained below, the present claims recite features focusing on the functionality of a control system that adjusts welding process variables of the control system based at least in part on an estimated nominal stress that is determined by using finite element analysis of a structural component (which cannot, at least reasonably efficiently, be performed in the mind) to calculate stresses at a plurality of points from a base point along a base line of a structural component, identify two or more points of the plurality of points by determining that second derivatives of calculated stress for adjacent points of the plurality of points are all within a threshold percentage of each other, and extrapolate calculated stresses of the identified two or more points of the plurality of points. See Enfish LLC v. Microsoft Corp., Case No. 2015-1244 (Fed. Cir. May 12, 2016) (explaining that a claim is patent- eligible if it focuses on computer functionality). The pending claims are not abstract because they focus on computer functionality by reciting a method performed by a control system to adjust welding process variables of the control system based on the finite element analysis. When examined in totality, the pending claims recite methods that cannot, at least with any reasonable efficiency, be performed mentally or by a human. Indeed, using finite element analysis of a structural component to calculate stresses at a plurality of points from a base point along a base line of a structural component cannot, at least with any reasonable efficiency, be performed mentally or by pen and paper, as suggested by the Examiner. Even if independent claims 1, 10, and 18 do recite judicial exceptions, the claims integrate the judicial exceptions into practical applications under Step 2A, Prong 2 of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance. With regard to the second prong of Step 2A of the revised § 101 guidelines, even assuming, arguendo, that the claims “recite subject matter in one of the excluded categories,” the Appellant respectfully submits that the claims “integrate [] the exception into a practical application.” See 2019 Revised Patent Subject Matter Eligibility Guidance. As stated in the remarks by Director Iancu, which were made prior to the 2019 Guidance, “if the claim integrates the exception into a practical application, then the claim is not ‘directed to’ the prohibited matter. [and] the claim passes 101.” Additionally, “it does not matter if the ‘integration steps are arguably ‘conventional’; as long as the integration is into a practical application, then the 101 analysis is concluded.” Td”,
Examiner’s Response: the Examiner respectfully notes that the rejection makes it very clear that the claims are clearly directed to a mathematical concept/algorithm performing mathematical calculations and that while the Examiner pointed out that one or more steps of the claims could be performed mentally, the claims, as a whole, are clearly directed to a mathematical concept, as pointed out in the rejection, and therefore are clearly not patent eligible under 35 USC 101. The Examiner further notes that the claims do not in any way directed to controlling anything much less a welding process and clearly do not provide any improvement, as asserted by the Appellant.
Appellant appears to further point to Enfish and McRO ..., shown on page 8-9 of the brief in stating that: “The pending claims are not abstract because they focus on computer functionality by reciting a method performed by a control system to adjust welding process variables of the control system based on the finite element analysis.”, and that: “The Appellant submits that even assuming, arguendo, that amended independent claims 1, 10, and 18 recite a judicial exception, the amended independent claims are integrated into a practical application — automation of adjustment of welding process variables based on stresses calculated using finite element analysis of a structural component. As such, the pending claims are patent-eligible because they offer an improvement to existing technology (e.g., automation of adjustment of welding process variables based on stresses calculated using finite element analysis of a structural component, which again cannot, at least with any reasonable efficiency, be performed mentally or by a pen and paper). See McRO, Inc. v. Bandai Namco Games America Inc., Case No. 2015-1080, pg. 27 (Fed. Cir. Sept. 13, 2016) (explaining that a claim recites patent eligible subject matter if the claim uses limited rules in a process specifically designed to achieve an improved technological result by automating a method, which was conventionally performed manually and was inaccurate, tedious, and time consuming). Similar to McRO, the pending claims improve the technology by improving a process (e.g., the process of automatically adjusting welding process variables without the need for human intervention). The claimed features provide an automatic, accurate, and effortless method to manage data in order to minimize errors”.
Examiner’s Response: the Examiner respectfully notes that the claims, as currently constructed, are clearly directed to abstract idea and do not in any way focus on computer functionality, as asserted by the Applicant. The Examiner further notes that the fact pattern in the instant case is completely different from the fact pattern in the Enfish decision. In Enfish there was a data structure that allowed for faster access to data in a database, the claimed embodiments in Applicants case do not in any manner improve data access by taking less time in the manner that the claims in the Enfish do. Furthermore, the Examiner respectfully notes that McRO is not applicable to the instant case, the fact patterns simply do not match. McRO involved morph weights being applied to animated characters in order to lip sync dialog to animated characters, Applicants claimed embodiments do not even include a displaying step. Even assuming that an improvement in the computer functionality is recited by the claims, said improvement would only apply to Applicant’s method and not the computer in general, and that when other computer applications are executed they would not benefit from such improvement that Applicant’s application intended to have produced. In fact, there is absolutely no way to improve the functionality of the general processor by: “calculating stresses at a plurality of points from a base point along a base line of a structural component; identifying two or more points of the plurality of points having a calculated stress that is determined to be unaffected by stress raising effects at the base point; and estimating a nominal stress at the base point by extrapolating calculated stresses of the two or more points of the plurality of points to the base point, wherein identifying the two or more points of the plurality of points comprises comparing second derivatives of calculated stress for adjacent points of the plurality of points, wherein identifying each point of the two or more points of the plurality of points comprises identifying a subset of points adjacent each point, wherein a second derivative of each of the subset of points is within a threshold percentage of each other; and adjusting, via the control system, a welding process variable of the control system based at least in part on the estimated nominal stress”. As such the claims of the present invention are clearly not directed to improving a specific computer functionality, contrary to Appellant’s assertion, as currently constructed.
With regards to Applicant's assertions (shown on pages 9-12 of the brief), in stating that: “Independent claims 1, 10, and 18 recite an inventive concept under Step 2B of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance.” in further citing example 25, and that: “The pending claims also recite significantly more than any alleged judicial exception itself, because the claims similarly utilize a computer infrastructure to control the functional behavior of a hardware device. In particular, the pending claims generally recite a control system, which operates analogous to claims 1 and 2 of Example 25. For example, both claims 1 and 2 of Example 25 and the pending claims are generally directed to a computing device, which receives and analyzes data and uses the data to modify the functional behavior of a hardware device (e.g., by adjusting welding process variables of a control system). As this concept is clearly shown by the United States Patent Office to be patent-eligible in Example 25 of the Guidelines, the pending claims are patent-eligible as well”.
Examiner’s Response: Examiner respectfully notes that the claims, as currently constructed, clearly do not recited any additional elements that are sufficient to amount to significantly more than the recited abstract, except for mere instructions/elements “e.g. generic processor”, and computer readable medium with instructions to implement the idea on a computer, or by recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. It further appears that Appellant is equating patent eligibility subject matter with allowability subject matter which is completely different, and again, simply adding a computer aided limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible. In fact, there is clearly no controlling nor any welding steps recited by the claims. The Examiner further notes that, again, the fact pattern in Appellant’s claims fail to match the claimed embodiments cited of example 25 cited by the Appellant, but mere elements of a computer system to perform the recited mathematical concept which are well-understood, routine and conventional computer technologies to perform mathematical calculations which is also well understood in the arts, and thus are not patent eligible under 35 USC 101, as constructed.
Regarding Appellant assertion (showing on pages 12-13) referring to American Axles … that: “In addition, it is noted that the Federal Circuit recently suggested patent-eligibility for claims directed toward specific uses of finite element analysis models. Specifically, in American Axle & Manufacturing, Inc. v. Neapco Holdings LLC, the Federal Circuit stated, “To be clear, we do not suggest that such specific novel computer or experimental processes could not be claimed. This case would have been significantly different, if, for example, specific FEA models were included in claim 22. But they are not.” American Axle & Manufacturing, Inc. v. Neapco Holdings LLC, Case No. 2018-1763, pgs. 14-15 (Fed. Cir. July 31, 2020) (emphasis added). In contrast to the claims at issue in American Axle, the pending claims of the present patent application do recite use of finite element analysis of a structural component to specifically: (1) calculate stresses at a plurality of points from a base point along a base line of the structural component, (2) identify two or more points of the plurality of points by determining that second derivatives of calculated stress for adjacent points of the plurality of points are all within a threshold percentage of each other, and (3) extrapolate calculated stresses of the identified two or more points of the plurality of points. The Appellant respectfully submits that the holding in American Axle suggests patent-eligibility for such recitations”.
Examiner’s Response: Examiner respectfully notes that the claims are clearly directed to an abstract idea and do not in any way recite any elements that are sufficient to amount to significantly more than the recited abstract. As previously noted, the cited case by the Appellant is quite different than the claims currently at issue. The fact that a generic computer running an FEA model to perform known calculations do not in any way make the claims patent eligible, as currently constructed. Again, in clear contrast, the present invention is drawn to “method and system” that aim at calculating/estimating stresses of a component suing one or more computer components, and adjusting one or more parameters of the process; and that “adjusting one or more parameters values of the process” has no significance to the underlying computer performance and clearly do not any way make the recited FEA more sophisticated by nature, as asserted by the Appellant. In fact, the control system is merely used to obtain stress data values associated with the mathematical calculated and that there is clearly no controlling much less any welding steps, contrary to appellant’s assertion. Therefore, the claims are clearly abstract and are not patent eligible under 35. USC 101, as currently constructed. 
As per Appellant’s assertions that: “For at least the reasons presented above…, independent claims 1, 10, and 18, and the claims depending therefrom, are directed to patent-eligible subject matter as per the 2019 Memorandum. Accordingly, the Appellant respectfully requests that the Board reverse the Examiner’s rejection of claims 1, 4-8, 10, 12-16, 18, 20-22, and 24-28 under 35 U.S.C. § 101.” 
Examiner’s Response: the Examiner respectfully disagrees and asserts that the claims are clearly directed to non-statutory subject matter, and that the rejection should be sustained.

The Examiner further notes that the claims have been given the broadest reasonable interpretation in light of the specification and considered the claims as a whole; and that the Examiner did not add any special definitions or meanings to the claims. 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        January 26, 2022


Conferees:/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.